Citation Nr: 0200930	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  00-06 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from January 1973 to 
December 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for residuals of a neck injury.  This case has been advanced 
on the docket because administrative error resulted in a 
significant delay in docketing the case.  38 C.F.R. 
§ 20.900(c) (2001).

By the same rating decision, the RO also determined that the 
veteran was not entitled to a nonservice-connected pension.  
The veteran perfected an appeal on this issue, but by a 
September 2000 rating decision, the RO granted entitlement to 
said pension.  Therefore, this claim has been fully satisfied 
and will not be referenced further.

REMAND

On his March 2000 substantive appeal, the veteran indicated 
that he wanted to testify before a Board member at the RO.  
He confirmed this request in writing in December 2000 and 
July 2001.  The RO should therefore schedule the veteran for 
a Board hearing at the RO. 

There was a substantial change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2001).  While this case is on remand, the RO should 
assure that it has complied with all requirements of VCAA.  

Accordingly, this case is REMANDED for the following:

1.  Review the claims file and ensure that 
all notification and development actions 
required by the VCAA have been fulfilled.

2.  Thereafter, schedule the veteran for 
a hearing before a Member of the Board at 
the RO, in accordance with his  request.

Thereafter, the claim is to be returned to the Board if 
appropriate, following applicable appellate procedure.  The 
veteran need take no further action until he is so informed.  
He has the right to submit additional evidence and argument 
on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to accord due process.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.




		
J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).


